FOR IMMEDIATE RELEASE For More Information: Claire S. Bean, CFO & COO Northeast Bank, 500 Canal Street, Lewiston, ME 04240 207.786.3245 ext. 3202 www.northeastbank.com Northeast Bancorp Reports Second Quarter Results, Declares Dividend Lewiston, ME (January 31, 2013) ‒ Northeast Bancorp (“Northeast” or the “Company”) (NASDAQ: NBN), a Maine-based full-service financial services company and parent of Northeast Bank (the “Bank”), today reported net income of $1.5 million for the quarter ended December 31, 2012, compared to $418 thousand for the quarter ended December 31, 2011.Net income for the six months ended December 31, 2012 was $2.6 million, compared to $947 thousand for the six months ended December 31, 2011.Net income for the six months ended December 31, 2011 included $1.1 million from discontinued operations. Net income available to common stockholders was $1.3 million, or $0.12 per diluted common share, for the quarter ended December 31, 2012, compared $320 thousand, or $0.09 per diluted common share, for the quarter ended December 31, 2011.Net income available to common stockholders for the six months ended December 31, 2012 was $2.2 million, or $0.21 per diluted common share, compared to $751 thousand, or $0.21 per diluted common share, for the six months ended December 31, 2011.Weighted average shares outstanding increased to 10.4 million in each of the current year periods from 3.5 million in 2011 as a result of the Company’s public offering of common stock in May 2012. During the quarter ended December 31, 2012, the Company redeemed, at par value, all shares of preferred stock issued to the U.S. Department of the Treasury (the “UST”) under the Troubled Asset Relief Program (“TARP”).The Company also repurchased the warrant for 67,958 shares of common stock issued to the UST in connection with TARP for $95 thousand during the quarter ended December 31, 2012.The Company recorded $258 thousand of preferred stock dividends and discount accretion, or $0.025 per share, as a reduction of net income available to common shareholders related to the TARP preferred stock in the quarter ended December 31, 2012.Of the $258 thousand reduction, approximately $194 thousand was accelerated accretion of a previously recorded fair value adjustment. The Board of Directors has declared a cash dividend of $0.09 per share, payable on February 26, 2013 to shareholders of record as of February 12, 2013. “Our results this quarter reflect real progress in executing our business strategy, with net income increasing to $1.5 million,” said Richard Wayne, Chief Executive Officer. “Our purchased commercial loan portfolio continues to grow, with superior returns that drove our net interest margin to 4.28% for the quarter.Within our Community Banking division, the residential lending group had another strong quarter. Deposits in our new online affinity deposit program, ableBanking, more than doubled over the previous quarter, with net growth of $28 million.” At December 31, 2012, total assets were $704.7 million, an increase of $35.5 million, or 5.3%, compared to June 30, 2012. The principal components of the year to date change in the balance sheet were as follows: 1. The loan portfolio grew by $36.3 million, or 10.2%, principally due to net growth of $49.3 million in the purchased loan portfolio and $10.9 million of commercial loans originated by the Bank’s Loan Acquisition and Servicing Group (“LASG”), offset in part by net amortization and payoffs of $23.8 million in the Community Banking Division loan portfolio. In the current quarter, the LASG purchased loans totaling $32.9 million, growing the purchased loan portfolio on a net basis to $133.7 million at quarter end.Additionally, the LASG originated $4.0 million in commercial loans, increasing its originated loan portfolio to $15.9 million at quarter end.An overview of the LASG portfolio follows: LASG Portfolio Overview Three Months Ended December 31, 2012 Six Months Ended December 31, 2012 Purchased Originated Total LASG Purchased Originated Total LASG (Dollars in thousands) Purchased or originated during the period: Unpaid principal balance $ Net investment basis Totals as of period end: Unpaid principal balance $ $ $ Net investment basis Returns during the period: Yield % Total Return (1) % (1) The total return on purchased loans represents scheduled accretion, accelerated accretion, gains on asset sales, and other noninterest income recorded during the period divided by the average invested balance, on an annualized basis. 2. Deposits increased by $79.3 million, or 18.8%, due to a $38.7 million increase in deposits raised through ableBanking, the Bank’s online affinity deposit platform, and $40.6 million raised through the Community Banking Division’s branch network and deposit listing service referrals. 3. Borrowed funds decreased by $40.3 million, or 33.9%, as a result of the repayment of structured repurchased agreements. 4. Stockholders’ equity decreased by $4.2 million, or 3.5%, primarily due to the redemption of TARP preferred stock and warrants totaling $4.3 million. Net income increased by $1.1 million to $1.5 million for the quarter ended December 31, 2012, compared to $418 thousand for the quarter ended December 31, 2011.Operating results for the quarter included the following items of significance: 1. Net interest income increased by $2.1 million, or 43.6%, to $7.1 million for the quarter compared to the quarter ended December 31, 2011, primarily due to growth in the purchased loan portfolio.This result is evident in the net interest margin, which increased to 4.28% for the quarter ended December 31, 2012, compared to 3.53% for the quarter ended December 31, 2011, and 3.80% for the quarter ended September 30, 2012.The following table summarizes interest income and related yields recognized on the loan portfolios. Interest Income and Yield on Loans Three Months Ended December 31, Six Months Ended December 31, Average Interest Average Interest Average Interest Average Interest Balance Income Yield Balance Income Yield Balance Income Yield Balance Income Yield Community Banking Division $ $ % $ $ % $ $ % $ $ % LASG: Originated % 76 % % % Purchased % Total LASG % Total $ $ % $ $ % $ $ % $ $ % The yield on purchased loans was increased by unscheduled loan payoffs, which resulted in immediate recognition of the prepaid loans’ discount in interest income. The following table details the “total return” on purchased loans, which includes transactional income of $1.9 million for the quarter and $3.7 million for the six months ended December 31, 2012. Total Return on Purchased Loans Three Months Ended December 31, Six Months Ended December 31, Income Return (1) Income Return (1) Income Return (1) Income Return (1) Regularly scheduled interest and accretion $ % $ % $ % $ % Transactional income: Gains on loan sales % - % % - % Gain on sale of real estate owned - % - % % - % Other noninterest income - % - % 36 % - % Accelerated accretion and loan fees % Total transactional income % Total $ % $ % $ % $ % (1) The total return on purchased loans represents scheduled accretion, accelerated accretion, gains on asset sales, and other noninterest income recorded during the period divided by the average invested balance, on an annualized basis. 2. Net gains realized on the sale of residential mortgage loans in the secondary market were $914 thousand for the quarter, an increase of $144 thousand, or 18.7%, compared to the quarter ended December 31, 2011. 3. Net gains on the sale of portfolio loans of $998 thousand for the quarter increased by $795 thousand compared to the quarter ended December 31, 2011.Current quarter results include an $817 thousand gain on the sale of a purchased loan. 4. Bank-owned life insurance income totaled $358 thousand for the quarter, an increase of $232 thousand compared to the quarter ended December 31, 2011, the result of life insurance death benefits received. 5. No securities gains were realized during the quarter ended December 31, 2012, as compared to gains of $433 thousand realized for the quarter ended December 31, 2011. 6. Noninterest expense increased by $1.3 million for the current quarter, compared to the quarter ended December 31, 2011, principally due to the following: · An increase of $684 thousand in employee compensation, due mainly to increases in staffing and in the cost of employee benefits programs.Full-time equivalent employees increased by 14 over the past year, as the Company has added staff to several operational areas and the LASG. Benefits costs have increased as a result of the replacement of the Company’s self-insured benefits program by a third-party insurance program in the third quarter of fiscal 2012. · An increase of $231 thousand in occupancy and equipment expense, principally due to increased rent associated with the relocation of the Company’s office in Boston, MA, and depreciation of investments in new technology, principally those associated with ableBanking. · An increase of $191 thousand in loan acquisition and collection expense, principally due to an increase in the size of the LASG portfolio, which has grown to $149.7 million from $54.5 million at December 31, 2011. At December 31, 2012, nonperforming assets were $9.8 million, or 1.4% of total assets, an increase of $2.9 million from $6.9 million, or 1.0%, of total assets at June 30, 2012. At December 31, 2012, the Company’s Tier 1 leverage ratio was 17.4%, a decrease from 19.9% at June 30, 2012, and the total risk-based capital ratio was 29.4%, a decrease from 33.3% at June 30, 2012. Investor Call Information Richard Wayne, Chief Executive Officer of Northeast Bancorp, and Claire Bean, Chief Financial Officer of Northeast Bancorp, will host a conference call to discuss second quarter earnings and business outlook at 11:00 a.m. Eastern Time on Friday, February 1, 2013.Investors can access the call by dialing 877.878.2762 and entering the following passcode: 94345898. The call will be available via live webcast, which can be viewed by accessing the Company’s website at www.northeastbank.com and clicking on the About Us - Investor Relations section. To listen to the webcast, attendees are encouraged to visit the website at least fifteen minutes early to register, download and install any necessary audio software. Please note there will also be a slide presentation that will accompany the webcast. For those who cannot listen to the live broadcast, a replay will be available online for one year at www.northeastbank.com. About Northeast Bancorp Northeast Bancorp (NASDAQ: NBN) is the holding company for Northeast Bank, a full-service bank headquartered in Lewiston, Maine. Northeast Bank offers traditional banking services through its Community Banking Division, which operates ten full-service branches, some with investment centers, and five loan production offices that serve individuals and businesses located in western and south-central Maine, southern New Hampshire and southeastern Massachusetts. Northeast Bank’s Loan Acquisition and Servicing Group purchases and originates commercial loans for the Bank’s portfolio. ableBanking, a division of Northeast Bank, offers savings products to consumers online. Information regarding Northeast Bank can be found on its website at www.northeastbank.com. Non-GAAP Financial Measure In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures, including tangible common stockholders’ equity and tangible book value per share. Northeast’s management believes that the supplemental non-GAAP information is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors. These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names. Statements in this press release that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Although Northeast believes that these forward-looking statements are based on reasonable estimates and assumptions, they are not guarantees of future performance and are subject to known and unknown risks, uncertainties, and other factors. You should not place undue reliance on our forward-looking statements. You should exercise caution in interpreting and relying on forward-looking statements because they are subject to significant risks, uncertainties and other factors which are, in some cases, beyond the Company’s control. The Company’s actual results could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in interest rates and real estate values; competitive pressures from other financial institutions; the effects of continuing weakness in general economic conditions on a national basis or in the local markets in which the Company operates, including changes which adversely affect borrowers’ ability to service and repay our loans; changes in loan defaults and charge-off rates; changes in the value of securities and other assets, adequacy of loan loss reserves, or deposit levels necessitating increased borrowing to fund loans and investments; increasing government regulation; the risk that the Company may not be successful in the implementation of its business strategy; the risk that intangibles recorded in the Company’s financial statements will become impaired; changes in assumptions used in making such forward-looking statements; and the other risks and uncertainties detailed in the Company’s Annual Report on Form 10-K and updated by the Company’s Quarterly Reports on Form 10-Q and other filings submitted to the Securities and Exchange Commission. These statements speak only as of the date of this release and the Company does not undertake any obligation to update or revise any of these forward-looking statements to reflect events or circumstances occurring after the date of this communication or to reflect the occurrence of unanticipated events. IMPORTANT NOTE: Securities and Advisory Services offered through Commonwealth Financial Network, Member FINRA, SIPC, and a Registered Investment Adviser. Securities are not FDIC insured, not bank obligations or otherwise bank guaranteed and may lose value. Northeast Financial is located at 77 Middle Street, Portland, ME 04101. NBN-F NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share data) December 31, June 30, Assets Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Available-for-sale securities, at fair value Loans held for sale Loans Commercial real estate Residential real estate Construction 42 Commercial business Consumer Total loans Less: Allowance for loan losses Loans, net Premises and equipment, net Repossessed collateral, net Accrued interest receivable Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Intangible assets, net Bank owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Demand $ $ Savings and interest checking Money market Time deposits Total deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings Junior subordinated debentures issued to affiliated trusts Capital lease obligation Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; no shares issued and outstanding at December 31, 2012; 4,227 shares issued and outstanding at June 30, 2012; liquidation preference of $1,000 per share 0 4 Voting common stock, $1.00 par value, 25,000,000 and 13,500,000 shares authorized at December 31, 2012 and June 30, 2012, respectively; 9,467,372 and 9,307,127 issued and outstanding at December 31, 2012 and June 30, 2012, respectively Non-voting common stock, $1.00 par value, 3,000,000 and 1,500,000 shares authorized at December 31, 2012 and June 30, 2012, respectively; 916,069 and 1,076,314 issued and outstanding at December 31, 2012 and June 30, 2012, respectively Warrants to purchase common stock 0 Additional paid-in capital Unearned restricted stock ) ) Retained earnings Accumulated other comprehensive (loss) income ) Total stockholders' equity Total liabilities and stockholders' equity $ $ NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended December 31, Six Months Ended December 31, Interest and dividend income: Interest on loans $ Interest on available-for-sale securities Other interest and dividend income 57 Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings 5 3 11 8 Junior subordinated debentures issued to affiliated trusts Obligation under capital lease agreements 23 25 47 51 Total interest expense Net interest and dividend income before provision for loan losses Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for other services to customers Net securities gains 0 Gain on sales of loans held for sale Gain on sales of portfolio loans Gain recognized on repossessed collateral, net 0 73 50 Investment commissions Bank-owned life insurance income Other noninterest income 13 13 56 57 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing fees Marketing expense Loan acquisition and collection expense FDIC insurance premiums Intangible asset amortization Other noninterest expense Total noninterest expense Income (loss) from continuing operations before income tax expense (benefit) ) Income tax expense (benefit) ) Net income (loss) from continuing operations $ ) Discontinued operations: Income from discontinued operations $
